DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sugama (US Pub. No. 2017/0139143 A1) discloses (see annotated Figure 2 in the last Office Action) an optical multiplexer (Figure 2, element 100) that multiplexes a plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) having different wavelengths (Figure 10, elements [Symbol font/0x6C]1, [Symbol font/0x6C]2, [Symbol font/0x6C]3, and [Symbol font/0x6C]4) into a light beam and emits the light beam (clearly illustrated in Figure 10), the optical multiplexer (Figure 2, element 100) comprising: an incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2) on which the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) are incident (clearly illustrated in Figure 2); a first reflection portion (Figure 2, elements 105-0, 105-1, 105-2, and 105-3) that reflects the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) incident on the incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2); and an emission surface (i.e. surface of element 
Regarding claims 3-10, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aota et al. (US Pub. No. 20090135488 A1) discloses an optical device including a diffraction grating having first and second planes and first and second reflecting planes located on a first plane side of the diffraction grating. In the optical device, light input to the second plane of the diffraction grating is diffracted, and then an optical path 
Furusawa et al. (US Pub. No. 2006/0198576 A1) shows an optical multiplexer/demultiplexer which can demultiplex a multiplexed optical signal having a number of wavelength bands into respective wavelength regions, or multiplex light having respective wavelength regions in the field of optical communications. That is, light gained by multiplexing light having wavelengths [Symbol font/0x6C]1, [Symbol font/0x6C]2, [Symbol font/0x6C]3 and [Symbol font/0x6C]4 is emitted from an optical fiber and the optical axis thereof is bent by a micro lens of a micro lens array so that the light is converted to parallel light which is then reflected from a mirror layer so as to enter into a filter layer. A filter transmits only light having wavelength [Symbol font/0x6C]1, and light having other wavelengths is reflected and again reflected by the mirror layer so as to enter into the filter layer. The optical axis of light that has transmitted through the filter is bent by a micro lens so that the light is coupled to an optical fiber. Light having wavelength [Symbol font/0x6C]1, [Symbol font/0x6C]2, [Symbol font/0x6C]3 and [Symbol font/0x6C]4 is taken out from the light emitting ends of optical fibers, respectively.
Takushima et al. (US Pub. No. 2005/0276538 A1) teaches a variable optical multiplexer/demultiplexer which can be made smaller and can restrain characteristics from deteriorating. The optical multiplexer/demultiplexer comprises a first optical system, a wavelength branching device, a second optical system, and an optical path changing part. The optical multiplexer/demultiplexer has a plurality of input/output ports, and the first optical system, the wavelength branching device, and the second optical system are disposed between the ports and the optical path changing part. When light is fed into any of the ports, individual wavelength components included in the light are 
Takushima et al. (US Pub. No. 2003/0063385 A1) discloses an optical multiplexer/demultiplexer. In the multiplexer/demultiplexer, a first grating receives to diffract a multi-wavelength light signal from a first port into light signals with different wavelengths. A second grating diffracts these light signals towards second ports. The second grating is disposed parallel with the first grating. The second grating has the same grating interval and grating direction as the first grating. The light signals diffracted by the second grating travel parallel with each other. Therefore, the light signals can efficiently enter the second ports without sophisticated lens design and adjustment of the optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/01/2022